               Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 1 of 9



 1   Joel Meyer (State Bar No. 247620)
     BARNES & THORNBURG LLP
 2   2029 Century Park E., Suite 300
 3   Los Angeles, CA 90067-2904
     Telephone: 310-284-3772
 4   Facsimile: 310-284-3894
     Email: Joel.Meyer@btlaw.com
 5
     Deborah Pollack-Milgate (pro hac vice)
 6   Kathleen S. Fennessy (pro hac vice)
 7   BARNES & THORNBURG LLP
     11 South Meridian Street
 8   Indianapolis, IN 46204
     Telephone: 317-236-1313
 9   Facsimile: 317-231-7433
     Email: dpollackmilgate@btlaw.com
10          kfennessy@btlaw.com
11
     Attorneys for Defendant
12   ROADSTER, INC.

13                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15
16   IZMO, INC.                                      Case No. 5:18-cv-06092-NC

17                Plaintiff,
                                                     DEFENDANT ROADSTER, INC.’S PARTIAL
18        v.                                         MOTION TO DISMISS PLAINTIFF’S
                                                     SECOND AMENDED COMPLAINT
19   ROADSTER, INC.                                  PURSUANT TO FED. R. CIV. P. 12(B)(6);
                                                     MEMORANDUM OF POINTS AND
20                Defendant.                         AUTHORITIES IN SUPPORT THEREOF
21
                                                     Date:        June 12, 2019
22                                                   Time:        1:00 p.m.
                                                     Courtroom 5, 4th Floor
23
24
25
26
27
28

               DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                    5:18-cv-06092 NC
               Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 2 of 9



 1                                  NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3          Please take notice that on June 12, 2019, at 1:00 PM, or as soon thereafter as it may be heard,
 4   Defendant Roadster, Inc. will move to dismiss Count I of Plaintiff’s Second Amended Complaint
 5   pursuant to Fed. R. Civ. P. 12(b)(6).
 6          This Motion is based on Federal Rule of Civil Procedure 12(b)(6). This Notice of Motion and
 7   Motion, the attached Memorandum of Points and Authorities and upon such other matters as may be
 8   presented to the Court at the time of the hearing of these motions.
 9   Dated: May 6, 2019                             Respectfully submitted,
10                                                  BARNES & THORNBURG LLP
11
12                                                  By:/s/ Joel Meyer
                                                        Joel Meyer
13                                                      Attorney for Defendant Roadster, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 1
                DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                     5:18-cv-06092 NC
                 Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 3 of 9



 1                                                       TABLE OF CONTENTS
 2                                                                                                                                       PAGE(S)
 3   MEMORANDUM OF POINTS AND AUTHORITIES......................................................................... 1
 4   I.      INTRODUCTION ...................................................................................................................... 1
 5   II.     THE SUPREME COURT DECISION IN FOURTH ESTATE .................................................. 1
 6   III.    COUNT I MUST BE DISMISSED. ........................................................................................... 2
 7   IV.     THE REQUIREMENT TO RE-FILE IS SIGNIFICANT IN VIEW OF ROADSTER’S
             STATUTE OF LIMITATIONS DEFENSE ................................................................................. 4
 8
     V.      CONCLUSION ........................................................................................................................... 4
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                           i
                  DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                       5:18-cv-06092 NC
                    Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 4 of 9



 1                                                         TABLE OF AUTHORITIES
 2                                                                                                                                                  Page(s)
 3   Cases
 4
     Fourth Estate Public Benefit Corp. v. Wall-Street.com, LLC,
 5      139 S. Ct. 881 (2018) ...................................................................................................................... 1, 3

 6   Malibu Media LLC v. John Doe,
        No. 18-cv-10956 (JMF), 2019 WL 1454317 (S.D.N.Y. Apr. 2, 2019) .............................................. 3
 7
     Strike 3 Holdings, LLC v. Doe,
 8       No. 18-cv-01173-TSH, 2019 WL 1277561 (N.D. Cal. Mar, 20, 2019) ............................................. 3
 9
     Statutes
10
     17 U.S.C. § 411 ..................................................................................................................................... 1, 3
11
     Other Authorities
12
     Fed. R. Civ. P. 15 ...................................................................................................................................... 3
13
     Federal Rule of Civil Procedure 12(b)(6) ................................................................................................. 2
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                ii
                     DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                          5:18-cv-06092 NC
                Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 5 of 9



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          Defendant Roadster, Inc. (“Roadster”) hereby brings this Motion to Dismiss Count I of izmo’s
 4   Second Amended Complaint. In brief, Defendant Roadster’s Second Amended Complaint fails to
 5   establish that it possessed a viable copyright claim as to the overwhelming majority of images on the
 6   date of the filing of the original Complaint, October 3, 2018. Indeed, fully sixty-nine images had no
 7   copyright issued until April 4, 2019, just before the filing of izmo’s Second Amended Complaint.1
 8          In view of the Supreme Court’s decision in Fourth Estate Public Benefit Corp. v. Wall-
 9   Street.com, LLC, Roadster believes that dismissal without prejudice is required, subject to izmo’s
10   refiling, at the Court’s discretion. As explained below, requiring refiling, as Roadster believes is
11   dictated by Fourth Estate, is also significant in view of Roadster’s statute of limitations defense.
12          In the event this Court disagrees with Roadster’s position that Fourth Estate requires dismissal
13   of the Complaint, Roadster attached its Answer attached as Exhibit 1 hereto for immediate filing.
14
15   II.    THE SUPREME COURT DECISION IN FOURTH ESTATE
16          In Fourth Estate, the Supreme Court noted first that 17 U.S.C. § 411(a) bars “a copyright owner
17   from suing for infringement until ‘registration . . . has been made.’” 139 S. Ct. 881, 887 (2018). At
18   issue in Fourth Estate was whether the language “registration is made” requires a grant of rights by the
19   Copyright Office prior to bringing an infringement suit. Id. Upon careful statutory analysis, the Court
20   concluded that 17 U.S.C. § 411 does indeed bar suit on a copyright matter prior to grant of the
21   registration, calling its approach the “registration approach.” Id. at 888.
22          In its analysis, the Supreme Court went to great lengths to arrive at a statutory construction that
23   took into account various provisions of the statute, including the statute’s limited exception permitting
24   a copyright holder to enforce preregistration rights. In concluding that registration by the copyright
25
26          1
               After Roadster noted that izmo had a duplicate image listed on its initial spreadsheet of
     images, Roadster removed that image in connection with its First Amended Complaint, thereby
27   reducing the number of images from 80 to 79. In its latest round, izmo again has upped the number
     back 80 images. At this juncture, Roadster has not investigated the discrepancy and leaves that to izmo
28   to correct or explain.
                                                        1
                DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                     5:18-cv-06092 NC
                Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 6 of 9



 1   office is required, the Court noted that a contrary ruling would not be reconcilable with the statute’s
 2   limited preregistration rights: “A copyright owner who fears prepublication infringement would have
 3   no reason to apply for preregistration, however, if she could instead simply complete an application for
 4   registration and immediately sue.” Id. at 889. Thus, the Court declined to adopt an interpretation that
 5   would render the prepublication exception redundant.
 6           As one challenge to the Supreme Court’s reasoning, Petitioner Fourth Estate also argued that
 7   the registration approach was improper because it would “deprive the owner of her rights during the
 8   waiting period [for registration].” Id. at 891. In response, the Supreme Court expressly addressed the
 9   concern that the three-year statute of limitations for copyright matters might elapse prior to
10   registration, concluding that Fourth Estate’s fear was “overstated” and that while not ideal “the average
11   processing time for registration applications is currently seven months, leaving ample time to sue after
12   the Register’s decision.” Id. at 892.
13           Thus, the Court concluded, registration has been made within the language of the statute only
14   when “the Register has registered a copyright after examining a properly filed application.” Id.
15   III.    COUNT I MUST BE DISMISSED.
16           Count I must be dismissed pursuant to the Federal Rule of Civil Procedure 12(b)(6) on the basis
17   that Plaintiff has failed to state a claim upon which relief may be granted, by filing copyright
18   infringement claims prior to copyright registration as defined by the Supreme Court in Fourth Estate.
19           The same reasoning that applied in Fourth Estate applies here. First, if izmo were not required
20   to file a new Complaint, that result would run afoul of the Supreme Court’s logic that a party might
21   simply file for a registration, file a complaint, and then amend the complaint at such time when the
22   registrations were entered by the Copyright Office. This result would not be consistent with Fourth
23   Estate and would render the decision inconsequential.
24           Second, the Supreme Court expressly contemplated that its decision would have consequences
25   as it relates to the statute of limitations for plaintiffs. The Court knew that the statute of limitations
26   might be shortened by the period of time necessary for the review of a registration, but noted that it
27   was not free to ignore the statutory framework that requires entry of registration.
28
                                                           2
                DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                     5:18-cv-06092 NC
                 Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 7 of 9



 1          After Defendant Roadster requested that izmo dismiss its First Amended Complaint and refile,
 2   izmo indicated its belief that because some of its photographs were apparently registered at the time of
 3   filing of its original Complaint, the ruling of Fourth Estate would not apply. Exhibit. 2.
 4          This logic makes no more sense than the logic rejected by the Supreme Court in Fourth Estate.
 5   If izmo is not required to file a new Complaint, then it could simply file a lawsuit with one registered
 6   copyright and in the meanwhile seek registration for all others. Here, it appears that barely a dozen of
 7   the (now) 80 images izmo asserts were registered when it brought its initial Complaint in October.
 8          In Malibu Media, the court reached exactly the conclusion Roadster believes is correct in the
 9   wake of Fourth Estate. There, the Southern District of New York noted that because registration of the
10   copyright had not been made prior to suit, dismissal was required. Malibu Media LLC v. John Doe, No.
11   18-cv-10956 (JMF), 2019 WL 1454317 (S.D.N.Y. Apr. 2, 2019). It rejected the Plaintiff’s argument on
12   two primary grounds. First, it noted that the relation back provision of Fed. R. Civ. P. 15 would render
13   the distinction between an amended complaint and the original complaint meaningless, thereby giving
14   the Plaintiff the benefit of the earlier filing date, even though the Supreme Court contemplated
15   otherwise. Id. at *2. Second, it reasoned that, “[e]nforcing Congress’s choice means that an amended
16   complaint alleging compliance with Section 411(a) cannot relate back to a time before registration is
17   achieved.” Id.
18          In reaching this conclusion, the district court did note that it was parting ways with other courts,
19   including as articulated in a decision from the Northern District of California. Id. at 3. Post Fourth
20   Estate, however, it is hard to see how it would yet be possible to look to an amended complaint to cure
21   the flaws of an original Complaint in failing to procrure registration.
22          Lastly, it is telling that, in a recent decision from the Northern District of California, the court
23   signed on to a request to enter a default judgment as to “those 12 registered copyrights” and not a
24   default judgment for all 27 works, because the remaining works were not registered. Strike 3 Holdings,
25   LLC v. Doe, No. 18-cv-01173-TSH, 2019 WL 1277561, at *2 (N.D. Cal. Mar, 20, 2019). The
26   implication is clear: a partial registration is valid only as to those works for which registration has been
27   achieved.
28
                                                          3
                 DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                      5:18-cv-06092 NC
                Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 8 of 9



 1          Should izmo wish to drop its claims for the approximately 69 images for which, by its own
 2   admission, it held no copyright registration at the time of the filing of the Complaint, izmo can
 3   obviously do so. Roadster presumes, however, that this is not izmo’s wish. In the meanwhile, izmo’s
 4   copyright claims are valid only as to the dozen or so copyrights it held upon filing of the Complaint in
 5   October.
 6
 7   IV.    THE REQUIREMENT TO RE-FILE IS SIGNIFICANT IN VIEW OF ROADSTER’S
 8          STATUTE OF LIMITATIONS DEFENSE
 9
            To the extent that Roadster has been able to discern when the photographs at issue were
10
11   displayed on its defunct website, it appears that most of them were first posted between July and

12   December of 2014. Thus, by the time of the filing of the Complaint in November of 2018, the statute

13   of limitations had likely run on the majority of the photographs izmo has put forward. A few
14   photographs may have been posted later, however, such that the date on which the statute of limitations
15
     expired will be a significant matter to determine in the course of this action. Roadster believes that,
16
     according to the Supreme Court’s directive in Fourth Estate, izmo must file a Complaint at a time at
17
     which it can demonstrate registration of all of the copyrights it intends to attempt to enforce.
18
19   V.     CONCLUSION
20          Based on the foregoing, Defendant respectfully requests that the Court dismiss Count I of
21   Plaintiff’s First Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6), and requests all other just and
22   proper relief. In the event that the Court disagrees with Roadster’s logic in this matter, Roadster has
23   attached an Answer with Affirmative Defenses for immediately filing so as to permit this matter to
24   move forward expeditiously.
25
26
27
28
                                                         4
                DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                     5:18-cv-06092 NC
              Case 5:18-cv-06092-NC Document 38 Filed 05/06/19 Page 9 of 9



 1   Dated: May 6, 2019                       Respectfully submitted,
 2                                            BARNES & THORNBURG LLP
 3
 4                                            By:/s/ Joel Meyer
                                                  Joel Meyer
 5                                                Attorneys for Defendant Roadster, Inc.

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
              DEFENDANT’S PARTIAL MOTION TO DISMISS PURSUANT TO FED. R. CIV. P. 12(B)(6)
                                                                                   5:18-cv-06092 NC
